                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Marshall Tucker,                               )
                                               )
               Plaintiff,                      )       ORDER RE ADMISSION
                                               )       PRO HAC VICE
       vs.                                     )
                                               )
Halcon Resources Corporation,                  )
                                               )
               Defendant and Third-Party       )
               Plaintiff,                      )
                                               )       Case No. 1:18-cv-159
       vs.                                     )
                                               )
Burning Feathers Oilfield Services,            )
                                               )
               Third-Party Defendants.         )


       Before the court is a motion filed by Defendant and Third-Party Plaintiff Halcon Resources

Corporation for John V. McCoy to appear pro hac vice on its behalf. In accordance with D.N.D.

Gen. L.R. 1.3(D), attorney John V. McCoy has affirmed to submit to the Local Rules of the United

States District Court for the District of North Dakota and to the jurisdiction of this court in matters

of discipline. He has also paid the required admission fees to the office of the Clerk. Accordingly,

the plaintiff's motion (Docket No. 33) is GRANTED. Attorney John v. McCoy is admitted to

practice before this court in the above-entitled action on behalf of the plaintiff.

       IT IS SO ORDERED.

       Dated this 12th day of November, 2019.


                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
